 


109 HRES 765 IH: Supporting the goals and ideals of National Campus Safety Awareness Month.
U.S. House of Representatives
2006-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 765 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2006 
Mr. Weldon of Pennsylvania (for himself, Mr. Pascrell, Mr. Dent, Mr. Porter, Mr. Duncan, and Mrs. Maloney) submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Supporting the goals and ideals of National Campus Safety Awareness Month. 
 
 
Whereas college and university campuses are subject to criminal threats both from within and outside their borders; 
Whereas under the Jeanne Clery Disclosure of Campus Security Policy and Campus Crime Statistics Act a total of 84 homicides, 7,941 sex offenses, 9,296 aggravated assaults, and 3,367 arsons were reported on-campus from 2001 to 2003; 
Whereas between one fifth and one quarter of female students become the victim of a completed or attempted rape, usually by someone they know, during their college careers; 
Whereas each year more than 97,000 students between the ages of 18 and 24 are victims of alcohol-related sexual assault; 
Whereas each year more than 696,000 students between the ages of 18 and 24 are assaulted by another student who has been drinking; 
Whereas 1,700 college students between the ages of 18 and 24 die each year from alcohol-related unintentional injuries, including motor vehicle crashes; 
Whereas there have been 82 fire fatalities in student housing from January 2000 to January 2006 according to the Center for Campus Fire Safety; 
Whereas Security On Campus, Inc., a national nonprofit group dedicated to promoting safety and security on college and university campuses, has designated September as National Campus Safety Awareness Month; and 
Whereas the designation of National Campus Safety Awareness Month provides an opportunity for colleges and universities to inform students about existing campus crime trends, campus security policies, crime prevention techniques, fire safety, and alcohol and other drug education, prevention, and treatment programs: Now, therefore, be it 
 
That the House of Representatives supports the goals and ideals of National Campus Safety Awareness Month. 
 
